PER CURIAM.
Elise B. Browne and Vernon G. Browne seek certiorari review of the trial court’s order granting Elena Duke Benedict’s motion for leave to amend her counterclaims and cross-claims to add claims for punitive damages. This court has certiorari jurisdiction to review only whether the trial court complied with the procedural requirements of section 768.72, Florida Statutes (2004), in allowing an amendment to a pleading to include a punitive damages claim. Globe Newspaper Co. v. King, 658 So.2d 518, 519 (Fla.1995). After careful review of the record, we conclude that the trial court adhered to the procedural requirements of section 768.72 in authorizing the challenged amendments. Accordingly, the petition for writ of certiorari is denied.
Denied.
STRINGER, CANADY, and WALLACE, JJ., Concur.